Citation Nr: 0104348	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Sudek's reflex 
sympathetic dystrophy of the both feet, ankles, and left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  His claim initially came before the Board of 
Veterans' Appeals (Board) from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In January 1999, the Board remanded the 
case to the RO for additional development.  The case is once 
again before the Board for appellate review.


REMAND

The veteran claims that he sustained stress fractures of both 
feet and shins during basic training which resulted in 
dystrophy in his feet, ankles and left leg.  A review of the 
record, however, discloses that additional development is 
needed prior to adjudication by the Board.  The Board regrets 
the delay associated with this remand; however, this action 
is necessary to comply with a prior remand by the Board and 
is required as a matter of law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran's case was remanded by the Board in January 1999 
after a review of the record revealed conflicting evidence 
concerning whether the veteran's lower extremity pain was 
attributable to reflex sympathetic dystrophy, and, if so, 
whether this condition was related to service.  As such, the 
Board instructed that the veteran be afforded an examination 
by a board of two VA physicians consisting of a neurologist 
and a physical medicine and rehabilitation specialist.  The 
physicians were requested to state whether the veteran 
suffered from Sudek's reflex sympathetic dystrophy of the 
both feet, ankles, and left lower extremity, and, if so, 
whether it was at least as likely as not related to service.  
The physicians were requested to comment of the divergent 
medical opinions of record provided by Winthrop S. Risk, 
M.D., Neal Taylor, M.D., and a VA examiner in an October 1996 
VA examination report.  

Pursuant to that request, the veteran underwent a 
neurological examination in June 1999 by a VA physician.  
However, the veteran was never examined by a physical 
medicine and rehabilitation specialist.  This failure to 
comply with the Board's remand instructions precludes the 
Board from adjudicating the merits of the case.  In Stegall 
v. West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Court or the Board confers on a claimant the right to 
compliance with the remand orders, as a matter of law, and 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of a remand.  Under these 
circumstances, the Board finds that the veteran must be 
afforded an additional VA examination which complies with its 
January 1999 remand.  See also Veterans Claims Assistance Act 
of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

As a final note, the Board points out that the VA physician 
who examined the veteran in June 1999 was the same physician 
who performed a prior VA examination in November 1997.  The 
Board requests, therefore, that the veteran not be examined 
by that physician.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination by a Board of two 
physicians consisting of a neurologist 
and a physical medicine and 
rehabilitation specialist.  The 
veteran's claims file and a copy of 
this REMAND should be reviewed by each 
physician prior to rendering any 
opinion.  All studies, tests, and 
consultations deemed warranted should 
be obtained.  In the report, the 
physicians should express their opinion 
as to whether the veteran currently 
suffers from Sudek's reflex sympathetic 
dystrophy of the both feet, ankles, and 
left lower extremity.  If so, they 
should provide their opinion as to 
whether it is at least as likely as not 
that this condition is related to 
service.  The physicians should 
specifically comment on the opinions 
provided by Winthrop S. Risk, M.D., and 
Neal Taylor, M.D., as well as the 
opinion contained in the VA examination 
report of October 1996, and reconcile 
any conflicting opinions.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedure at once.  A failure to comply 
with the instructions of this remand 
will result in yet another remand.  See 
Stegall, 11 Vet. App. at 270-71.  

3.  The RO should ensure that all 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.  
Thereafter, when the development 
requested has been completed, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection 
for Sudek's reflex sympathetic 
dystrophy of the both feet, ankles, and 
left lower extremity.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and to afford the veteran 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).  However, no action is required of 
the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




